                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-03319-CMA-SKC

STEVE BARDILL,

      Plaintiff,

v.

OWNERS INSURANCE COMPANY,

      Defendant.


ORDER ADOPTING THE RECOMMENDATION OF UNITED STATES MAGISTRATE
                     JUDGE S. KATO CREWS


      This matter is before the Court on review of the Recommendation by United

States Magistrate Judge S. Kato Crews (Doc. # 44), wherein he recommends that this

Court deny Defendant Owners Insurance Company’s Motion to Dismiss Amended

Complaint Pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. # 23). On September 3, 2019,

Defendant filed an Objection to the Recommendation. (Doc. # 45.) Plaintiff Steve Bardill

did not respond to the Objection nor did he file any objections to the Recommendation.

For the following reasons, Defendant’s objections are overruled. The Court affirms and

adopts the Recommendation.
                                   I.       BACKGROUND

A.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Magistrate Judge Crews provided a thorough recitation of the factual and

procedural background in this case. The Recommendation is incorporated herein by

reference, see 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b), and the facts will be

repeated only to the extent necessary to address Plaintiff’s objections.

       On November 30, 2015, Plaintiff was a passenger riding in a work vehicle owned

by his employer Meyers Heating and Air (“MHA”). (Doc. # 20 at ¶ 7.) On that day, when

the work vehicle was stopped at a red traffic light, an “unknown driver” rear-ended the

work vehicle and drove away. (Id. at ¶ 8.) Plaintiff reported the accident to the police

within 24 hours of the collision. (Id. at ¶ 20.) As a result of the accident, Plaintiff alleges

to have “suffered bodily injury resulting in permanent physical impairment” (id. at ¶ 11),

economic damages in the form of “medical, rehabilitation, and other health care

expenses” (id. at ¶ 12), and noneconomic damages “including, but not limited to past

and future pain and suffering, inconvenience, emotional distress, loss of enjoyment of

life, and impairment of quality of life” (id. at ¶ 13).

         Prior to the accident, Defendant issued an insurance policy (“Policy”) to

Plaintiff’s employer MHA providing “automobile coverage for company employees

operating and riding as a passenger in company vehicles and/or while working in the

course and scope of employment, including [Uninsured Motorist] benefits, as provided

in C.R.S. § 10-4-609.” (Id. at ¶ 15.) The Policy covered the work vehicle involved in the

accident. (Id. at ¶ 19); (Doc. # 20-1 at 1); (Doc. # 23-1 at 8.) Moreover, the Policy


                                                2
Section entitled, “Uninsured Motorist Coverage” (“UM Policy”) defined “Uninsured

automobile” to include a “hit and run automobile,” which is one that “causes bodily injury

whether or not physical contact is made with the injured person or the automobile the

injured person is occupying; and [] whose owner or operator is unknown” as long as the

“occurrence involving a hit and run automobile [is] reported to the police within 24 hours

of when it takes place.” (Doc. # 20 at ¶ 14); (Doc. # 20-4 at 1 (emphasis omitted).)

       The UM Policy was in effect from January 1, 2015 to January 1, 2016, and

specifically, on the date of the accident. (Id. at ¶¶ 15–16.) The UM Policy provided that

Defendant would “pay compensatory damages, including, but not limited to loss of

consortium, any person is legally entitled to recover from the owner or operator of an

uninsured automobile because of bodily injury sustained by an injured person while

occupying or using an automobile that is covered by SECTION II – LIABILITY

COVERAGE of the policy.” (Doc. # 20-4 at 1 (emphasis in original); (Doc. # 23-2 at 18.)

The Policy provided Uninsured Motorist (“UM”) coverage up to $1,000,000.00 per

person/$1,000,000.00 per occurrence. (Id. at ¶ 18.)

       Pertinent to the Recommendation, the UM Policy also provided that any person

“seeking coverage under the policy must notify [Defendant] promptly as to how, when

and where the accident happened. (Doc. # 23-2 at 20); (Doc. # 20-4 at 3 (emphasis in

original).) The “Notify Us Promptly” provision (“Notification Provision”) continued:

       Failure of any person entitled to Uninsured Motorist Coverage to comply with
       these provisions shall invalidate the coverage provided by this policy if we show
       by a preponderance of evidence that we were prejudiced by the delay.




                                             3
(Doc. # 23-2 at 20 (emphasis in original)); (Doc. # 20-4 at 3.) The UM Policy also

afforded coverage on the condition that the person seeking UM coverage “present a

claim for compensatory damages according to the terms and conditions of the policy

and conform with any applicable statute of limitations applying to bodily injury claims in

the state in which the accident occurred.” (Doc. # 20-4 at 3); (Doc. # 23-2 at 20)

(emphasis in original).

       Plaintiff alleges that the UM Policy covered his losses arising from the hit-and-run

accident because (1) he “occupied” the covered vehicle with permission from MHA at

the time of the accident; (2) the unknown driver who rear-ended the covered vehicle is

considered an “uninsured motorist” under the UM Policy; (3) he suffered bodily injury

from the accident; (4) he reported the accident to the police within 24 hours; and (5) he

made a claim for compensatory damages under the Policy within Colorado’s three-year

statute of limitations period for UM claims. (Doc. # 20 at ¶¶ 7–37.)

       On May 4, 2016, Plaintiff’s then-attorney, Bradley Hall, sent Auto-Owners1

Insurance a letter providing Defendant notice of Plaintiff’s “uninsured motorist claim

under the [] policy” (“First Letter”). (Doc. # 20 at ¶¶ 23–24); (Doc. # 20-5 at 1.) The First

Letter provided the Policy Number, name of the insured, date of the accident, and

Plaintiff’s name. (Doc. # 20-5 at 1.) Mr. Hall also requested a “complete copy” of

Defendant’s “claim file and documentation of the policy limits.” (Id.) Defendant did not

respond to the First Letter. (Doc. # 20 at ¶ 25.)



1
  The Court recognizes that the proper name of the insurance company should be “Owners
Insurance Company” as reflected in the caption. (Doc. # 17.)

                                              4
       On September 21, 2016, Mr. Hall sent Defendant another letter (“Second Letter”)

advising Defendant that Mr. Hall no longer represented Plaintiff and that Defendant

should “direct all future correspondence regarding this case to” Richard Blundell,

Plaintiff’s new attorney. (Doc. # 20 at ¶ 26); (Doc. # 20-6 at 1.) The Second Letter

provided the Policy Number, name of insured, date of the accident, and Plaintiff’s name.

(Id.) Defendant did not respond to the Second Letter. (Doc. # 20 at ¶ 27.)

       On September 18, 2018, Plaintiff’s then-attorney J. Todd Tenge sent Defendant

a letter (“Third Letter”) providing Defendant with notice that Mr. Tenge represented

Plaintiff “in connection with the injuries, damages, and losses he sustained in an

automobile accident on November 30, 2015.” (Doc. # 20-7 at 1.) In the Third Letter,

Plaintiff’s counsel also requested “a copy of all applicable insurance policies, including

all resident/relatives, together with any endorsements, addenda or amendments

thereto” and “a copy of the property damage claims file, and any and all photographs of

the Bardill vehicle as well as transcribed copies of all recorded statements.” (Id.) The

Third Letter provided the Policy Number, the date of loss, and Plaintiff’s name. (Id.)

       On November 14, 2018, Defendant for the first time responded to Plaintiff’s

letters (“Acknowledgment Letter”). (Doc. # 20 at ¶¶ 29–30.) Defendant acknowledged

receipt of the Third Letter, provided a claim number for Plaintiff’s UM claim, and

declined Plaintiff’s request for copies of the Policy and declaration(s) page. (Doc. # 20-8

at 1.) In the Acknowledgment Letter, Defendant requested an “update on [Plaintiff’s]

condition and treatment[,]” including the “extent of the injuries and the duration of their

treatment” in addition to “all medical records, police reports, facts of the incident, and


                                              5
any additional information” that Plaintiff had “amassed on this case.” (Id.) The

Acknowledgement Letter was sent to Plaintiff sixteen days before the three-year statute

of limitations expired. (Doc. # 20 at ¶ 30.)

       On November 27, 2018, Plaintiff filed suit in Boulder County District Court and

asserted one claim for relief, “Contractual Liability of Defendant Auto-Owners

Insurance,” and described the hit-and-run accident and cited the basis for which Plaintiff

sought coverage under the UM Policy. (Doc. # 1-5 at 1–4.) On December 26, 2018,

Defendant removed Plaintiff’s action to United States District Court for the District of

Colorado. (Doc. # 1.) On January 7, 2019, Plaintiff’s counsel sent Defendant another

letter (“Demand Letter”) requesting that Defendant evaluate Plaintiff’s claim for UM

benefits and demand for UM benefits. (Doc. # 23-4 at 1–6.) The Demand Letter

provided a summary of the accident, Plaintiff’s injuries, and damages. (Id.)

       On January 15, 2019, Plaintiff filed his Amended Complaint and asserted four

claims for relief: (1) Claim for UM Benefits/Contractual Liability of Defendant Pursuant to

Colo. Rev. Stat. § 10-4-609; (2) Breach of Contract; (3) Bad Faith Breach of Insurance

Contract; and (4) Violation of Colo. Rev. Stat. §§ 10-3-1115(1) and 10-3-1116(1). (Doc.

# 21 at 6–9).

       On February 22, 2019, Defendant filed a Motion to Dismiss Plaintiff’s Amended

Complaint pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. # 23). Defendant argued that

Plaintiff failed to state claims for relief because (1) with respect to his contractual claims,

the Amended Complaint was devoid of allegations establishing that he complied with

the Notification Provision and submitted a claim prior to the expiration of the statute of


                                               6
limitations (Doc. # 23 at 4–8); (2) failure to state contractual claims was fatal to his bad

faith claims (id. at 8–9); and (3) Plaintiff failed to plead sufficient allegations to support

that Defendant owed benefits to Plaintiff in the first place and, as a result, that

Defendant unreasonably delayed or denied benefits to Plaintiff (id. at 9–10).

       On March 22, 2019, Plaintiff filed his Response (Doc. # 36), and therein asserted

that his Amended Complaint set forth facts supporting that Plaintiff complied with the

Policy’s Notification Provision. (Id. at 7.) Moreover, Plaintiff stated that he properly

pleaded allegations sufficient to support both his common law bad faith and

unreasonable delay claims because the Amended Complaint sets forth “multiple ways”

that Defendant failed in claims processing, which amounted to “substantial and

unreasonable delay in even initiating the process of claim administration.” (Id. at 12.)

       On April 5, 2019, Defendant filed its Reply to Plaintiff’s Response (Doc. # 38) and

reprised its argument that Plaintiff’s notice was deficient as a matter of law, and as

such, Defendant was insulated from any liability as to Plaintiff’s bad faith or

unreasonable delay claims. (Id. at 8–10.)

B.     THE MAGISTRATE JUDGE’S RECOMMENDATION

       As discussed in greater detail below, Magistrate Judge Crews issued his

Recommendation that the Court deny Defendant’s Motion to Dismiss on October 20,

2019. (Doc. # 44.) The Magistrate Judge recommended that the Court deny

Defendant’s Motion to Dismiss as to Plaintiff’s second, third, and fourth claims for relief

because Plaintiff adequately pleaded plausible claims for relief pursuant to Rule

12(b)(6). (Id. at 8–14.) However, with respect to Plaintiff’s first claim, a claim for UM


                                               7
benefits and contractual liability pursuant to Colo. Rev. Stat. § 10-4-609, the Magistrate

Judge recommended that the claim be stricken under Rule 12(f) because the claim was

redundant of Plaintiff’s second claim for breach of contract.2 (Id. at 5–6.)

       On September 3, 2019, Defendant filed an Objection to the Recommendation as

to the Magistrate Judge’s recommended rulings on Plaintiff’s Second, Third, and Fourth

Claims for Relief. (Doc. # 45 at 1–2.) Plaintiff did not file a response to Defendant’s

Objection, nor did he file any objections to the Recommendation. For the following

reasons, the Court adopts the Recommendation.

                             II.       STANDARD OF REVIEW

A.     REVIEW OF A RECOMMENDATION

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommended] disposition that has been

properly objected to.” An objection is properly made if it is both timely and specific.

United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).


2
  Alternatively, Magistrate Judge Crews determined that Plaintiff failed to state a plausible claim
for his first claim. (Doc. # 44 at 6–7.) Because Colo. Rev. Stat. § 10-4-604 “imposes ‘a one-time
duty upon an insurer to notify an insured of the nature and purpose of UM/UIM coverage and to
offer the insured the opportunity to purchase such coverage’” (Doc. # 44 at 7 (quoting All State
Ins. Co. v. Parfrey, 830 P.2d 905, 911–12 (Colo. 1992))), the Magistrate Judge concluded that
Plaintiff’s allegations that this statute entitled him to recover UM benefits from Defendant failed
“to plausibly allege a violation of § 10-4-609(a)(1).” (Doc. # 44 at 7); (Doc. # 20 at ¶ 44.)


                                                 8
       When there are no objections filed to a magistrate judge’s recommendation, “the

district court is accorded considerable discretion with respect to the treatment of

unchallenged magistrate reports. In the absence of timely objection, the district court

may review a magistrate [judge’s] report under any standard it deems appropriate.”

Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991).

B.     RULE 12(B)(6)

       Rule 12(b)(6) provides that a defendant may move to dismiss a claim for “failure

to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “The court’s

function on a Rule 12(b)(6) motion is not to weigh potential evidence that the parties

might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc.,

336 F.3d 1194, 1201 (10th Cir. 2003) (citations and quotation marks omitted).

       “A court reviewing the sufficiency of a complaint presumes all of plaintiff’s factual

allegations are true and construes them in the light most favorable to the plaintiff.” Hall,

935 F.2d at 1198. “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). Plausibility, in the context of a motion to dismiss, means that the

plaintiff pleaded facts which allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The Iqbal evaluation requires two

prongs of analysis. First, the court identifies “the allegations in the complaint that are not

entitled to the assumption of truth,” that is, those allegations which are legal conclusion,


                                               9
bare assertions, or merely conclusory. Id. at 679–81. Second, the Court considers the

factual allegations “to determine if they plausibly suggest an entitlement to relief.” Id. at

681. If the allegations state a plausible claim for relief, such claim survives the motion to

dismiss. Id. at 679.

       However, the court need not accept conclusory allegations without supporting

factual averments. Southern Disposal, Inc., v. Texas Waste, 161 F.3d 1259, 1262 (10th

Cir. 1998). “[T]he tenet that a court must accept as true all of the allegations contained

in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678. “Nor does the complaint suffice if it tenders naked assertion[s] devoid

of further factual enhancement.” Id. (citation omitted). “Where a complaint pleads facts

that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between

possibility and plausibility of ‘entitlement to relief.’” Id. (citation omitted). This pleading

standard ensures “that a defendant is placed on notice of his or her alleged misconduct

sufficient to prepare an adequate defense” and avoids “ginning up the costly machinery

associated with our civil discovery regime on the basis of a largely groundless claim.”

Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1215 (10th Cir. 2011).

                                    III.      ANALYSIS

A.     CLAIM ONE: CONTRACTUAL LIABILITY UNDER COLO. REV. STAT. § 10-4-
       609

       Neither party objected to Magistrate Judge Crews’s Recommendation with

respect to Plaintiff’s First Claim for Relief (Contractual Liability Under Colo. Rev. Stat. §

10-4-609). The Court has reviewed all the relevant pleadings and applicable legal

                                               10
authority concerning the Recommendation on Plaintiff’s first claim. Based on this

review, the Court concludes that Magistrate Judge Crews’s analysis and

recommendation is correct and that “there is no clear error on the face of the record.”

Fed. R. Civ. P. 72(a). The Court therefore adopts the Recommendation with respect to

Plaintiff’s first claim. Accordingly, Plaintiff’s First Claim for Relief (Doc. # 20 at ¶¶ 38–34)

is STRICKEN pursuant to Fed. R. Civ. P. 12(f).

B.     CLAIM TWO: BREACH OF CONTRACT

       1.     Applicable Law

       Where, as here, federal jurisdiction is predicated upon diversity, the court applies

the substantive law of the forum state. Barrett v. Tallon, 30 F.3d 1296, 1300 (10th

Cir.1994). To maintain a breach of contract claim, a plaintiff must establish (1) the

existence of a contract; (2) performance by the plaintiff or justification for

nonperformance; (3) failure to perform by the defendant; and (4) resulting damage to

the plaintiff. W. Distrib. Co. v. Diodosio, 841 P.2d 1053, 1058 (Colo. 1992).

       An insurance policy is a contract between the insurer and the insured which

determines the claims which the insurer is legally required to pay. Thus, when

construing the terms of an insurance policy, Colorado courts apply traditional principles

of contract interpretation. Cotter Corp. v. Am. Empire Surplus Lines Ins. Co., 90 P.3d

814, 819 (Colo. 2004); Essex Ins. Co. v. Vincent, 52 F.3d 894, 896 (10th Cir. 1995). The

Court recognizes that unlike a negotiated contract, an insurance policy is often imposed

on a “take-it-or-leave-it” basis. Thompson v. Maryland Cas. Co., 84 P.3d 496, 501–02

(Colo. 2004); Huizar v. Allstate Ins. Co., 952 P.2d 342, 344 (Colo. 1998). Therefore, the


                                              11
Court assumes a “heightened responsibility” in reviewing insurance policy terms to

ensure that they comply with “public policy and principles of fairness.” Thompson, 84

P.3d at 501–02.

       2.         Application

       Applying Colorado law, the Magistrate Judge determined that Plaintiff’s Amended

Complaint set forth a plausible claim that met all of the elements of a breach of contract

claim. (Doc. # 44 at 8–11.) In Defendant’s Objection, Defendant argues that the

Magistrate Judge erred in (1) interpreting the Notification Provision and (2) concluding

whether Plaintiff met the condition precedent was a question of fact. (Id. at 4–9.)

Furthermore, Defendant reiterates its argument that neither the Letters nor state lawsuit

constituted “prompt notice.” (Id. at 9–10.) For the following reasons, the Court overrules

Defendant’s objection as to Plaintiff’s breach of contract claim.

             i.         Whether a Contract Existed

       With respect to the first element, Plaintiff adequately alleged that a contract

exists in the form of the UM Policy that covered MHA’s automobile and Plaintiff’s

injuries. First, Plaintiff alleges that the Policy provided that Defendant would “pay

compensatory damages, including, but not limited to loss of consortium,” to “any person

is legally entitled to recover from the owner or operator of an uninsured automobile

because of bodily injury sustained by an injured person while occupying or using an

automobile that is covered by” the Policy. (Doc. # 20-4 at 1 (emphasis in original);

(Doc. # 23-2 at 18.) Additionally, Plaintiff alleges that the UM Policy covered his losses

arising from the hit-and-run accident because (1) he “occupied” the covered vehicle with


                                             12
permission from MHA at the time of the accident; (2) the unknown driver who rear-

ended the covered vehicle is considered an “uninsured motorist” under the UM Policy;

(3) he suffered bodily injury from the accident; (4) he reported the accident to the police

within 24 hours; and (5) he made a claim under the Policy within Colorado’s three-year

statute of limitations period for UM claims as evinced by his Letters. (Doc. # 20 at ¶¶ 7–

37.) Accepting these allegations as true, the Court agrees with Magistrate Judge Crews

that Plaintiff adequately pleaded that a contract exists.

         ii.   Plaintiff’s Performance

       With respect to the second element, the parties vociferously dispute whether

Plaintiff “performed” a condition precedent within the UM Policy—the Notification

Provision. However, as a threshold matter, Defendant’s contention that Plaintiff failed to

comply with the condition precedent is inappropriate for resolution at the Motion to

Dismiss stage. Indeed, the Court’s “function on a Rule 12(b)(6) motion is not to weigh

potential evidence that the parties might present at trial, but to assess whether the

plaintiff’s complaint alone is legally sufficient to state a claim for which relief may be

granted.” Dubbs, 336 F.3d at 1201 (citations and quotation marks omitted). Rule 9(c)

provides that “[i]n pleading conditions precedent, it suffices to allege generally that all

conditions precedent have occurred or been performed.” Fed. R. Civ. P. 9(c). To that

end, the Court agrees with the Magistrate Judge that Plaintiff adequately pleaded that

he performed all conditions precedent in the Policy. 3 (Doc # 20 at ¶¶ 23–28, ¶ 46.)


3
 Indeed, this Court has previously held that the assertion that a party failed to meet a condition
precedent to a contract is an affirmative defense that is not considered in determining whether a
party has asserted an affirmative claim for breach of contract. Christenson v. Citimortgage, Inc.,

                                               13
         iii.   Defendant’s Non-Performance

       Regarding the third element, as a result of the Court’s determination that the

second element is satisfied, the Court agrees that Plaintiff sufficiently pleaded

Defendant’s non-performance under the UM Policy. Indeed, Plaintiff alleged that upon

providing notice of his UM claim to Defendant, Defendant did not perform its contractual

obligations by failing to investigate Plaintiff’s claim or provide coverage or even a copy

of the Policy to Plaintiff—a failure that lasted two-and-a-half years. (Doc. # 20 at ¶¶ 14–

32.) Therefore, Plaintiff has sufficiently pleaded the third element.

         iv.    Damages

       With respect to the final element of damages, the Court also agrees with

Magistrate Judge Crews that Plaintiff adequately pleaded damages. Plaintiff’s Amended

Complaint provides that, as a result of the accident, Plaintiff alleges to have “suffered

bodily injury resulting in permanent physical impairment” (Doc. # 20 at ¶ 11), economic

damages in the form of “medical, rehabilitation, and other health care expenses” (id. at

¶ 12), and noneconomic damages “including, but not limited to past and future pain and

suffering, inconvenience, emotional distress, loss of enjoyment of life, and impairment of



Case No. 12-cv-02600-CMA-KLM, 2013 WL 5291947, at *7 (D. Colo. Sept. 18, 2013) (citing 13
Williston on Contracts § 38:5 (4th ed. 2000)). As such, Defendant may raise the affirmative
defense that Plaintiff’s alleged insufficient notice constituted a failure to meet a condition
precedent. However, it is improper for the Court to consider that argument at this time given the
Court’s task under Rule 12(b)(6)—to review whether the complaint contains sufficient factual
matter, accepted as true, to “‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S.
at 678 (citing Twombly, 550 U.S. at 570). The unequivocal language of Rule 9(c) makes it clear
that Plaintiff’s Amended Complaint contains sufficient factual allegations to support that Plaintiff
fulfilled all conditions precedent for asserting a plausible breach of contract claim. Accordingly,
the Court declines to consider Defendant’s argument as to the sufficiency of Plaintiff’s notice at
this stage.

                                                  14
quality of life” (id. at ¶ 13). Because Plaintiff alleges that these damages arose from the

hit-and-run accident and were covered under the UM Policy, Plaintiff has sufficiently

alleged that Defendant’s failure to pay the UM benefits to Plaintiff has caused Plaintiff to

incur those damages. (Id. at ¶ 12, 33.)

         Accordingly, the Court finds that Plaintiff alleges a plausible breach of contract

claim.

C.       CLAIM THREE: BAD FAITH BREACH OF INSURANCE CONTRACT

         Under Colorado law, every insurance contract contains an implied covenant of

good faith and fair dealing. Brennan v. Farmers All. Mut. Ins. Co., 961 P.2d 550, 556

(Colo. App. 1998); see also Colo. Rev. Stat. § 10-1-101 (requiring that persons

providing insurance services to the public must “be at all times actuated by good faith”).

To establish Plaintiff’s bad faith breach of insurance contract, he must allege “(1) the

insurer acted unreasonably under the circumstances, and (2) the insurer either

knowingly or recklessly disregarded the validity of the insured’s claim.” Sanderson v.

Am. Fam. Mut. Ins. Co., 251 P.3d 1213, 1217 (Colo. App. 2010) (citing Goodson v. Am.

Standard Ins. Co., 89 P.3d 409, 415 (Colo. 2004)). The reasonableness of the insurer’s

conduct must be determined objectively. Id.

         With respect to Plaintiff’s third claim, the Magistrate Judge determined that

Plaintiff’s Amended Complaint “plausibly alleges a bad faith claim” because the crux of

Plaintiff’s argument hinged on whether a breach of contract existed. (Doc. # 44 at 12.)

Because Plaintiff alleged a plausible breach of contract claim, so too did the Magistrate

Judge conclude that Plaintiff’s claim for bad faith breach of insurance contract survived


                                              15
Rule 12(b)(6) scrutiny. (Id.) In Defendant’s Objection, it contends that the Magistrate

Judge failed to address Plaintiff’s second argument—that “Plaintiff never submitted any

information regarding a claim to Defendant that could have possibly been investigated

or paid prior to” the filing of the lawsuit. (Doc. # 45 at 11.)

       The Court agrees with the Magistrate Judge that, because Plaintiff adequately

pleaded his breach of contract claim, Plaintiff’s bad faith claim does not fail as a matter

of law. (Doc. # 44 at 12.) Moreover, the Court rejects Defendant’s second argument that

Plaintiff “never submitted any information regarding a claim to Defendant that could

have possibly been investigated or paid prior to filing this lawsuit” or triggered

Defendant’s “duty to act.” (Doc. # 45 at 11.) As previously discussed, the Court finds

that Plaintiff sufficiently pleaded that he met all conditions precedent, including providing

notice of his UM claim to Defendant.

       Additionally, Plaintiff alleges that Defendant failed to open or investigate

Plaintiff’s UM claim or respond for over two years to Plaintiff’s First Letter, in which

Plaintiff requested a copy of the Policy and provided Defendant with notice of his UM

claim, the Policy Number, date of accident, name of the insured, and reference of an

accident. (Doc. ## 20 at ¶¶ 23–24, 20-5 at 1.) Yet, Defendant responded to Plaintiff’s

Third Letter, which contained substantively similar information as was set forth in his

First Letter. (Doc. ## 20 at ¶¶ 29–31, 20-7 at 1, 20-8 at 1.) Although Defendant

vehemently contends that neither the First nor the Third Letter constituted adequate

notice, Defendant chose to respond to the Third Letter—a mere sixteen days before the

three-year statute of limitations expired. (Doc. # 20 at 29–30.) Drawing all reasonable


                                               16
inferences from these factual allegations in favor of Plaintiff, the Court is satisfied that

Plaintiff has sufficiently alleged facts supporting that Defendant acted unreasonably

under the circumstances and recklessly disregarded the validity of Plaintiff’s UM claim.

Accordingly, the Court finds that Plaintiff has sufficiently alleged his bad faith breach of

insurance contract claim.

D.     CLAIM FOUR: STATUTORY UNREASONABLE DELAY CLAIM

       Plaintiff’s final claim for relief is for violations of Colo. Rev. Stat. §§ 10-3-1115(1)

and 1116(1). As the Magistrate Judge correctly observed, under Colo. Rev. Stat. § 10-

3-1115(1)(a), an insurer “shall not unreasonably delay or deny payment of a claim for

benefits owed to or on behalf of any first-party claimant.” Colo. Rev. Stat. § 10-3-

1116(1) provides that a “first-party claimant . . . whose claim for payment of benefits has

been unreasonably delayed or denied may bring an action in a district court to recover

reasonable attorney fees and court costs and two times the covered benefit.” For

purposes of both statues, first-party claimant is defined as “an individual . . . asserting

an entitlement to benefits owed directly to or on behalf of an insured under an insurance

policy.” Colo. Rev. Stat. § 10-3-1115(1)(b).

       Magistrate Judge Crews concluded that Plaintiff sufficiently alleged that he was

owed UM benefits under the UM Policy, and, as a result of Defendant’s delay in

responding to Plaintiff for over two years, Plaintiff stated a plausible claim for violation of

Colo. Rev. Stat. §§ 10-3-1115(1) and 1116(1). (Doc. # 44 at 12–14.) Defendant again

asserts that the Magistrate Judge’s Recommendation is erroneous based on its

argument that Plaintiff provided insufficient notice under the Policy. (Doc. # 45 at 12.)


                                               17
       For the reasons previously discussed, the Court finds that it is improper to

consider whether Plaintiff provided sufficient notice. The question is whether Plaintiff’s

Amended Complaint sets forth facts alleging that he met all conditions precedent,

including compliance with the Notice Provision. He did. As such, accepting as true

Plaintiff’s allegations that Defendant delayed for over two years in investigating and

denying his claim for UM Benefits (Doc. # 20 at ¶¶ 23–33), the Court too finds that the

Amended Complaint sets forth a plausible claim for violations of Colo. Rev. Stat. §§ 10-

3-1115(1) and 1116(1).

                               IV.       CONCLUSION

       For the foregoing reasons, the Court orders as follows:

       1. Defendant’s Objections (Doc. # 45) are OVERRULED;

       2. Magistrate Judge Crews’s Recommendation (Doc. # 44) is AFFIRMED AND

          ADOPTED as an Order of this Court;

       3. Plaintiff’s First Claim for Relief set forth in his Amended Complaint (Doc. # 20)

          is STRICKEN pursuant to Federal Rule of Civil Procedure 12(f); and

       4. The remainder of Defendant’s Motion to Dismiss Plaintiff’s Amended

          Complaint pursuant to Fed. R. Civ. P. 12(b)(6) (Doc. # 23) is DENIED.

       DATED: September 30, 2019

                                                  BY THE COURT:

                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge



                                             18
